DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
2.	Claim 10 is objected to because of the following informalities: in claim 10, line 2, “a plan view” should be changed to “in a cross-sectional view”. 

Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1, 5, 9 and 13-15 are rejected under 35 U.S.C. §103 as being unpatentable over Sturcken et al. U.S. Patent Application Publication 2018/0295724 A1 (the ‘984 reference).
	Referring to claim 1, the ‘548 reference discloses in the Fig. 3C Embodiment a semiconductor device comprising first inductor and a second inductor constituting a transformer or a converter, but does not disclose, for the Fig. 3C Embodiment, that the first inductor is formed into a meander shape on the multilayer wiring layer in a plan view, that the second inductor is formed into a meander shape on the multilayer wiring layer in a plan view, and arranged so as to be close to and not to overlap with the first inductor in a plan view.  In addition, the Fig. 3C Embodiment does not disclose and the first inductor and the second inductor extend, in a plan view, along a first direction in which one side of the first substrate extends.
	Specifically, referring to claim 1, the ‘548 reference discloses in the Fig. 3C Embodiment a semiconductor device comprising:
a first substrate (220, para [62] (paragraph(s) [0062])); 
a multilayer wiring layer (240, para [62]) formed on the first substrate (220); 
a first inductor (conductive winding 245/via 244’, para [64], see also Fig. 3A) on the multilayer wiring layer; and 
a second inductor (another conductive winding 245/via 244’ adjacent said conductive winding 245/via 244’) on the multilayer wiring layer, and arranged so as to be close to and not to overlap with the first inductor [in a plan view], wherein
a transformer (or a converter) is configured by the first inductor and the second inductor (para [62]).
However, as noted above, the Fig. 3C Embodiment does not disclose that the first inductor is formed into a meander shape on the multilayer wiring layer in a plan view, that the second inductor is formed into a meander shape on the multilayer wiring layer in a plan view, and arranged so as to be close to and not to overlap with the first inductor in a plan view.  In addition, the Fig. 3C Embodiment does not disclose and the first inductor and the second inductor extend, in a plan view, along a first direction in which one side of the first substrate extends.
Nevertheless, the Fig. 2A Embodiment teaches a converter comprising a first inductor (conductive winding 12, para [56]) formed into a meander shape on a substrate in a plan view, and a second inductor (another conductive winding 12) formed into a meander shape on the multilayer wiring layer in a plan view, and arranged so as to be close to and not to overlap with the first inductor in a plan view, wherein a converter is configured by the first inductor and the second inductor, and the first inductor and the second inductor extend, in a plan view, along a first direction in which one side of the first substrate extends.  
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the plan view layout of the Fig. 2A Embodiment to the device of the Fig. 3C Embodiment.  One would have been motivated to make such a modification to obtain a working transformer.
	Thus, such a utilizing would have resulted in, referring to claim 1, a semiconductor device comprising: 
a first substrate (220); 
a multilayer wiring layer (240) formed on the first substrate; 
a first inductor (245/244’) formed into a meander shape (see Fig. 2A) on the multilayer wiring layer(240) in a plan view; and 
a second inductor (another 245/244’) formed into a meander shape (see Fig. 2A) on the multilayer wiring layer in a plan view, and arranged so as to be close to and not to overlap with the first inductor in a plan view (see Fig. 2A), 
wherein a transformer is configured by the first inductor and the second inductor (para [62]), and 
the first inductor (245/244’) and the second inductor (the another 245/244’) extend, in a plan view, along a first direction in which one side of the first substrate extends (see Fig. 2A).
Furthermore, referring to claim 5, the reference further discloses that the first inductor (245/244’, Fig. 3C) and the second inductor (the another 245/244’, Fig. 3C) are formed in mutually different wiring layers (though in a same level).
Referring to claim 9, the reference further discloses a first circuit (CMOS device (para [54]) that is not labeled) connected to the first inductor (rightmost 245/244’) and formed on the first substrate (220), wherein the first inductor (rightmost 245/244’) is arranged closer to the first circuit (not-labeled CMOS) than the second inductor (said another 245/244’).
Furthermore, referring to claim 13, for the semiconductor device detailed above for claim 9, the reference further discloses that the first circuit  (said CMOS device) is a transmission circuit, and includes a transmission side driver circuit (CMOS device is a driver circuit of sort) connected to the first inductor (rightmost 245/244’).
Referring to claim 14, for the semiconductor device detailed above for claim 13, the reference further discloses that the first inductor (rightmost 245/244’) has:
one end connected to the transmission side driver circuit (CMOS device); and 
although not explicitly disclosed, the other end connected to a power supply wiring or a ground wiring for the device to function.
Furthermore, referring to claim 15, for the semiconductor device detailed above for claim 9, the reference further discloses that the first inductor (rightmost 245/244’, Fig. 3C) and the second inductor (the another 245/244’, Fig. 3C) are formed in mutually different wiring layers (though in a same level).

4.	Claims 4 and 6 are rejected under 35 U.S.C. §103 as being unpatentable over Sturcken et al. U.S. Patent Application Publication 2018/0295724 A1 (the ‘984 reference) in view of Sekine et al. U.S. Patent Application Publication 20140204548.
	Referring to claims 4 and 6, the ‘984 reference discloses respective wirings configuring the first inductor and the second inductor extending in the first direction as applied above for claims 1 and 5, but does not disclose that the first inductor and the second inductor extend in the first direction while being alternately bent twice at 90 degrees and twice at 270 degrees in a plan view.
	Sekine, in disclosing an inductor (5) having a coil-shaped wiring (conductor 51) extending in a first direction (Fig. 19), teaches that the wiring (51) configuring the inductor extend in the first direction while being alternately bent twice at 90 degrees and twice at 270 degrees in a plan view (see Fig. 19).
	 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the reference’s respective wirings configuring the first inductor and the second inductor extending in the first direction while being alternately bent twice at 90 degrees and twice at 270 degrees in a plan view.  One would have been motivated to make such a modification in view of the teachings of Sekine to obtain working inductors.

Allowable Subject Matter
5.	Claims 2, 3 and 7, 8 and 10-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for the indication of allowable subject matter: The cited art, whether taken singularly or in combination, especially when all limitations are considered within the claimed specific combination, fails to teach or render obvious a semiconductor device with all exclusive limitations as recited in claims 2, 3, 7 and 10, which may be characterized (claim 2) in that respective wirings configuring the first inductor and the second inductor extend in the first direction while being alternately bent at 90 degrees and 270 degrees in a plan view, (claim 3) in that respective wirings configuring the first inductor and the second inductor extend in the first direction while being alternately bent into semicircular shapes in a plan view, (claim 7) in an element separation of the transistor and a separation portion configured so that an insulator is embedded in a trench deeper than that of the element separation, in that a width of the separation portion is larger than a width of a wiring configuring the first inductor and a width of a wiring configuring the second inductor, and (claim 10) in that, in a cross-sectional view, the first inductor and the second inductor are arranged close to the one side of the first substrate, and in that the second inductor is arranged closer to the one side than the first inductor.

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TU TU V HO whose telephone number is (571)272-1778.  The examiner can normally be reached on Monday to Thursday 6:30 - 15:00, Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H Loke can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


12-01-2022
/TU-TU V HO/Primary Examiner, Art Unit 2818